Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-48, and, and 10 are allowed. Regarding claim 1 and dependents thereof, the prior art does not teach, “wherein a cavity for filling with glycerin is provided in a lower part of each of the transmitting tunnels and the receiving tunnels, wherein a side wall of the cavity is provided with a vent hole from which part of overflowed glycerin can flow out of when the transmitting transducers and the receiving transducers are pressed against and coupled into the transmitting tunnels and the receiving tunnels and a sealing element for closing the vent hole.” US20080245150 to Katayama, US 20150300897 to Xu, and Non-Patent Literature to Song (as discussed in Office Action filed 6/24/2021) contain relevant prior art teachings as previously discussed. Specifically, Katayama teaches ultrasonic inspection having transducers and wedge corresponding to those in the present invention. Xu teaches corresponding tunnels as well as adding glycerin in the cavity between the sensor and workpiece, along with holes (8). However, the prior art does not teach a vent for overflowing glycerin to escape as taught by the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852